Citation Nr: 0827319	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-09 961	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of compensation benefits in the calculated 
amount of $7,227.00.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.	Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to June 
1980.  The veteran also had prior active duty for sixteen 
years, four months, and twenty-one days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
decision of the Committee on Waivers and Compromises of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  


FINDINGS OF FACT

1.  The September 9, 2004, notice of compensation 
indebtedness in the amount of $7,227.00, was mailed to the 
veteran's home address and the last known address of record; 
and the veteran actually received this notice letter.

2.  The veteran's request for waiver of recovery of the 
assessed overpayment of compensation benefits in the 
calculated amount of $7,227.00, was received by VA on March 
30, 2005.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $7,227.00, was not timely.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 38 
U.S.C.A. § 5302, includes its own notice procedures.  Barger 
v. Principi, 16 Vet. App. 132 (2002).  In addition, notice 
and duty to assist provisions have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

II.  Legal Analysis

Under the applicable criteria, a request for waiver of 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness by VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the veteran submitted a VA Form 21-526, 
veteran's application for compensation and/or pension in 
August 2001.  He claimed entitlement to service connection 
for diabetes mellitus.  On the application he indicated that 
he was in receipt of military retired pay.  Section VII of 
the application states, "When you file this application, you 
are telling us that you want to get VA compensation instead 
of military retired pay."  

The veteran was ultimately granted entitlement to service 
connection for diabetes mellitus and awarded a 20 percent 
rating effective from May 8, 2001.

In May 2004 the veteran was informed by the RO that a review 
of his claims file revealed that the veteran was in receipt 
of military retired pay and VA would begin withholding his 20 
percent service-connected compensation effective 
September 1, 2001.  

Following the May 2004 notification, the VA Debt Management 
Center in St. Paul, Minnesota sent the veteran a VA FL 4-
474b-3 form letter dated September 9, 2004, that reported the 
amount of the indebtedness, the veteran's remedies, and his 
waiver rights.  The form letter indicated that information 
regarding the waiver rights were also included on a document 
entitled Notice of Rights and Obligations.  Although the 
document entitled Notice of Rights and Obligations was not 
included in the claims file, the form letter noted that 
enclosures were included with the letter and the veteran has 
not contended that he did not receive the document.  The 
document entitled Notice of Rights and Obligations informed 
the veteran that he had 180 days after the debt notification 
date to submit a request for waiver.  

The veteran submitted a letter from his then-representative 
dated March 18, 2005, which indicated that the representative 
contacted VA and was informed that VA did not realize that 
the veteran was a retiree until May 2004 thus resulting in 
the overpayment.  The representative informed the veteran 
that he should request a retroactive waiver of overpayment 
due to administrative error.  

The veteran submitted a letter received at the RO on March 
30, 2005, in which he requested waiver of the overpayment on 
the basis that the overpayment was due to VA administrative 
error.  He indicated that he it was not his intent to defraud 
the Government as he indicated (when he filed his initial 
claim) that he was honorably retired from the U.S. Marines 
with twenty years of active service and he provided a copy of 
his DD214 which reflected the same.  However, this letter was 
received more than 180 days after the debt notification. 

The Committee on Waivers and Compromises determined in 
January 2006 that the veteran's waiver request was not filed 
by within 180 days of the date of notification of 
indebtedness, in this case by March 8, 2005, and was thus not 
timely.

It must be noted that this is not a case in which the veteran 
asserts that VA misled him, or provided incorrect 
information.  See Bailey v. West, 160 F.3d. 1360 (Fed. Cir. 
1998).  Rather, the veteran testified at his Travel Board 
hearing in May 2007 that he had contacted his then 
representative at AMVETS and told him that he was informed by 
VA that there an overpayment had been created.  The veteran 
said his representative informed him that he would assist the 
veteran and look into the matter.  He testified that he 
attempted to call or email his representative on numerous 
occasions but was unable to get in touch with the 
representative until he was ultimately informed by someone 
else that his representative no longer represented him.  The 
veteran testified that his new representative finally sent 
him a letter dated March 18, 2005, and told him to submit a 
waiver request.  He said he did not submit any written 
correspondence to VA prior to his March 2005 waiver request 
because he believed it was better to wait to hear from his 
representative before acting.  

While the Board is sympathetic to the veteran because he 
relied upon his representative to assist him with regard to 
the issue on appeal, the fact remains that the veteran had 
actual notice of the very minimal filing requirements to 
request waiver of overpayment and failed to pursue his rights 
between September 9, 2004, and March 8, 2005.  Further, while 
the veteran testified that he attempted to contact his 
representative on numerous occasions, the fact remains that 
the veteran had actually received the VA notice of debt, the 
right to dispute, and the manner to dispute the debt, but he 
took no actions including no expression of any kind to VA of 
disagreement with the overpayment debt.  

As noted, the veteran's application for waiver of recovery of 
the assessed overpayment of compensation benefits in the 
calculated amount of $7,227.00, was received on March 30, 
2005, which was more than 180 days after the 
September 9, 2004, notice of compensation indebtedness.  As 
discussed, the September 2004 letter included specific notice 
about the time limits and procedures for requesting waiver of 
overpayment.  The veteran testified that he received notice 
of the debt but unfortunately failed to act until instructed 
to do so by his representative.  

For these reasons, the Board finds that the veteran's March 
2005 request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $7,227.00, 
was not timely.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
United States Court of Appeals for Veterans Claims has held 
that, in claims such as this, "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $7,227.00, 
was not timely received and the appeal is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


